Citation Nr: 0901677	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-34 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, 
schizophrenic affect disorder, and depression, to include as 
secondary to right ear hearing loss.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to type II diabetes 
mellitus.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was held in January 2008 at 
the Nashville RO.  The appellant testified at that time and 
the hearing transcript is of record.  The Board also notes 
that the appellant requested a video-conference hearing in 
connection with the current claims as well.  The video-
conference hearing was subsequently scheduled and held in 
August 2008.  The appellant testified at that time and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
schizophrenic affect disorder, and depression; entitlement to 
service connection for erectile dysfunction, to include as 
secondary to type II diabetes mellitus; and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for type II 
diabetes mellitus.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this grant of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (when VA put on notice of SSA records 
prior to issuance of final decision, Board must seek to 
obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These appeals must 
be remanded to obtain the veteran's complete SSA record.

The veteran is currently diagnosed with an acquired 
psychiatric disorder and the veteran contends that his 
current acquired psychiatric disorder is proximately due to 
or permanently aggravated by his service-connected right ear 
hearing loss.  The Board acknowledges that, to date, VA has 
neither afforded the veteran an examination nor solicited a 
medical opinion as to the onset and/or etiology of his 
acquired psychiatric disorder including an opinion on whether 
the veteran's acquired psychiatric disorder is proximately 
due to or permanently aggravated by his service-connected 
right ear hearing loss.  Accordingly, as the veteran is 
currently diagnosed with an acquired psychiatric disorder and 
is service-connected for right ear hearing loss, the claim 
must be remanded for the veteran to be afforded a VA 
examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002); See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The veteran seeks entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for type II diabetes mellitus service 
connection for depression.  The veteran contends that his 
current diabetes mellitus, type II, was caused by the 
medications he was improperly prescribed for his psychiatric 
disorder.  Further, the veteran contends that his current 
erectile dysfunction is due to his diabetes mellitus.  
Accordingly, the veteran's claim of entitlement to service 
connection for erectile dysfunction, to include as secondary 
to type II diabetes mellitus, is inextricably intertwined 
with the veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 which is inextricably 
intertwined with the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, schizophrenic affect disorder, and 
depression, to include as secondary to right ear hearing 
loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because 
these issues are inextricably intertwined, the Board is 
unable to review the issues of entitlement to service 
connection for erectile dysfunction, to include as secondary 
to type II diabetes mellitus, and entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for type II diabetes mellitus 
until the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
schizophrenic affect disorder, and depression, to include as 
secondary to right ear hearing, is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  After completion of the above 
development, arrange for a medical 
opinion to be provided by an appropriate 
examiner.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner must opine as to 
whether it is less likely than not any 
psychiatric disorder found to be present 
is at least as likely as not related to 
or had its onset in service or is 
proximately due to or aggravated by the 
veteran's service-connected right ear 
hearing loss.  In doing so, the examiner 
must acknowledge and discuss the 
veteran's report of a continuity of 
symptomatology.  If a psychotic disorder 
is found to be present, the examiner must 
state whether it is at least as likely as 
not that the condition manifested during 
service or within one year of the 
veteran's separation from service.  If 
the examiner determines that a physical 
examination is necessary in order to 
provide the requested opinion, such 
examination should be scheduled.  The 
rationale for all opinions expressed must 
be provided in a legible report.  

3.  Thereafter, adjudicate the veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

